DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10550020, U.S. Patent 10343939, and U.S. Patent 8652336 have been reviewed and are accepted.  

Response to Arguments
Applicant's arguments filed 05/11/2021 have been fully reviewed and are persuasive.
The previous double patenting rejection has been reviewed and is now withdrawn as a result of the filing and acceptance of the Terminal Disclaimer on 05/11/2021.

Allowable Subject Matter
Claims 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 26, Obata (US 5,571,419) teaches a water treatment system (see FIGS. 3-5, inlet comprising waste semiconductor rinse water) (see col. 8 lines 36-38 – “flowchart of a primary pure water producing system for treating waste semiconductor rinse water"), comprising:
a source of water for semiconductor manufacturing (see FIGS. 3-5, inlet comprising waste semiconductor rinse water) (see col. 8 lines 36-38 – “flowchart of a Raw water is first introduced...through a pipe 11 and treated...reaction vessel 6...the water is then introduced to the reaction vessel 6 through a pipe 15.  In the reaction vessel 6, urea and other TOC components contained in the water are efficiently decomposed by catalytic heat treatment”);
an advanced oxidation process system fluidly connected downstream from the source of water for semiconductor manufacturing, the advanced oxidation comprising:
chemical reactor vessels (see FIGS. 1-8, reaction vessels 6, 29, 33, and 52) (see col. 5 lines 31-46 – "Raw water is first introduced...through a pipe 11 and treated...reaction vessel 6...the water is then introduced to the reaction vessel 6 through a pipe 15.  In the reaction vessel 6, urea and other TOC components contained in the water are efficiently decomposed by catalytic heat treatment”); and
a persulfate addition system (see FIG. 1, oxidizing agent fluid line 14A) fluidly connected to the chemical reactor vessels (see col. 5 lines 61-67 – "As the oxidizing agent, persulfates such as hydrogen peroxide and peroxy potassium disulfide and the like are usable.  The dosage of oxidizing agent such as H2O2 differs depending upon the TOC of the raw water and the thermal decomposition temperature...") (see col. 6 lines 2-3 – “The dosage of persulfate is preferably about 70 mg/l per 1 mg/l of TOC of the raw water”) (see col. 9 lines 3-5 – “when the quality of raw water is deteriorated, it is possible to increase TOC decomposition increasing the dosage of oxidizing agent”) (see col. 10 lines change in the quality (TOC) of the raw water only by changing the dosage of oxidizing agent.  The increase or decrease in the amount of ion by the change in the dosage of oxidizing agent is dealt with by changing the time of supplying water to the ion exchange towers”).
Ejzak also teaches a persulfate addition system further comprising a persulfate feed tank and a persulfate feed pump fluidly connected to the persulfate feed tank and configured to deliver persulfate to a vessel (see Ejzak FIG. 1, persulfate reservoir 48 and persulfate pump 49) (see Ejzak col. 6 lines 8-14 – "First means 11 preferably comprises a persulfate reservoir 48 and a sixth pump 49...the persulfate reservoir 48 should contain sodium peroxydisulfate...").  
However, the combination does not specifically teach a point of use fluidly connected downstream of the source of water, a light emitting device positioned within the chemical reactor vessel, and a total organic carbon measurement and configured to receive an input signal of a total organic carbon measurement and configured to provide an output signal to control the persulfate addition system in response to the input signal, as recited in independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773         
								/ROBERT CLEMENTE/								Primary Examiner, Art Unit 1773